FINE, J.
(concurring in part; dissenting in part). I agree with the majority that:
• The trial court "properly rejected [the plaintiffs'] legal argument that [their lawyer's] failure to recognize the potential collateral consequences of [her] own drafting amounted to excusable neglect," and that thus the plaintiffs were not entitled to relief under Rule 806.07(l)(a), STATS. See Majority at 525.
*529• The trial court erred when granted relief to the plaintiffs under RULE 806.07(l)(c), STATS. See Majority at 527.
• The trial court could not affect how the United States District Court for the Northern District of Illinois hearing National Organization for Women, Inc. v. Scheidler mil interpret or apply the parties' stipulation or the trial court's order based on that stipulation. See Majority at 527-28.
There is thus no reason to remand. The original stipulation and order has disposed of the Milwaukee County litigation, and neither side in that litigation complains about how that original stipulation and order has affected that litigation. I would leave to the judge hearing the Illinois federal case the matters raised by this appeal and the issue to be considered by the trial court on remand. Thus, although I agree with the majority that we should reverse the trial court's attempt to pull the plaintiffs' chestnuts from the Illinois fire, I see no reason for a remand.1

 I also disagree with the majority's conclusion that the trial court did not consider Rule 806.07(1)(h), Stats. The trial court did, noting that in it’s view, as phrased by the majority, "the stipulation's broad language [w]as a 'windfall' for Scheidler upon which his counsel was attempting to 'capitalize' in the pending federal litigation." Majority at 523. This appears to me to be the trial court's reference to Rule 806.07(1)(h)'s "[a]ny other reasons justifying relief." To permit relief under this "any other reasons" clause for collateral consequences of what an attorney may or may not have foreseen in drafting a legal instrument would, as the majority implicitly recognizes, make the validity of every legal instrument hostage to retrospective regrets, and would he contrary to the established rule that, absent mutual mistakes based on past facts, written documents *530are enforced as they are written, not as the parties might wish them to read. See Gorton v. Hostak, Henzi & Bichler, 217 Wis. 2d 493, 506, 508-509, 577 N.W.2d 617, 623, 624 (1998).